359 U.S. 499 (1959)
DYER ET AL.
v.
SECURITIES AND EXCHANGE COMMISSION ET AL.
No. 67.
Supreme Court of United States.
Decided May 18, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
J. Raymond Dyer for petitioners.
Solicitor General Rankin, Thomas G. Meeker, Aaron Levy, Solomon Freedman and Joseph S. Mitchell, Jr. for the Securities and Exchange Commission, respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Eighth Circuit is vacated and the case is remanded to that court for further consideration in the light of its decision in Dyer v. Securities & Exchange Comm'n, No. 15989, decided April 10, 1959, 266 F.2d 33.